ACCEPTED
                                                                                                           05-18-00160-CV
                                                                                                 FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                         6/5/2018 10:53 AM
                                                                                                                LISA MATZ
                                                                                                                    CLERK



                                  Case No. 05-18-00160-CV
                                                                                         FILED IN
                                  IN THE FIFTH COURT OF APPEALS                   5th COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                          DALLAS, TEXAS                          06/05/2018 10:53:51 AM
                                   Sky Interests Corp., Appellant,                      LISA MATZ
                                                                                          Clerk

                                                     v.

                                       Elle Moisdon, Appellee.

                          APPELLANT’S UNOPPOSED FIRST MOTION
                          FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellant Sky Interests Corp. (“Appellant”) files this unopposed first motion for extension

of time to file its brief under the authority of Texas Rule of Appellate Procedure 10.5(b)(1) as

follows:

                                           INTRODUCTION

       1.        The current deadline for filing Appellant’s brief is June 9, 2018.

       2.        Appellant seeks a thirty-day extension until July 9, 2018, to file its brief.

       3.        This is Appellant’s first request for an extension of time and Appellee does not

 oppose the requested extension.

       4.        Appellant requires additional time to file its brief because the court reporter’s record

 was lost in the mail and counsel for Appellant did not receive a copy of the reporter’s record until

 May 31, 2018. Further, counsel for Appellant has been engaged in other litigation, preparing for

 trial deadlines which have hampered his ability to prepare this brief before its current deadline, as

 stated below:

       ➢         Cause no. 17-0249-C368 styled Berenis de la Garza v. Whataburger
 APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF                          Page 1
              Stores LLC aka Whataburger Restaurants LLC, in the 368th District
              Court of Williamson County, Texas, set for trial July 9, 2018.

      ➢       Cause no. 048-292499-17, styled Critical Electric Systems Group, LLC
              v. System Electric Company, et al., in the 48th District Court of Tarrant
              County, Texas, set for trial July 9, 2018.


                                        NO OPPOSITION

      5.      Appellant’s counsel has conferred with Appellee’s counsel, Jason A. Duff, who does

not oppose this motion.

                                             PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Sky Interests Corp. respectfully

asks this Court to grant this motion and to extend the date for filing Appellant’s brief for a period

of thirty days, to July 9, 2018.

                                             Respectfully submitted,

                                            PLUNK SMITH, PLLC

                                            /s/ Court D. Smith__________________
                                            Court D. Smith, SBN: 24008049
                                            Molly Ann Lawrence, SBN: 24083365
                                            1701 Legacy Drive, Suite 52000
                                            Frisco, Texas 75034
                                            Telephone: (972) 370-3333
                                            Facsimile: (972) 294-5274
                                            E-mail: csmith@plunksmith.com

                                            ATTORNEYS FOR APPELLANT
                                            SKY INTERESTS CORP.




APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF                      Page 2
                                   CERTIFICATE OF CONFERENCE

       I hereby certify that an attempt was made to confer about the sum and substance of
Appellant’s motion for extension of time to file brief with counsel for Appellee on June 5, 2018,
and the above motion is UNOPPOSED.

                                                      /s/ Court D. Smith_________________
                                                      Court D. Smith




                                     CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded via electronic filing system on this 5th day of June, 2018 to the following:

        Jason A. Duff
        2615 Lee Street
        P.O. Box 11
        Greenville, Texas 75403
        Facsimile: 903-455-1417
        Email: jasonaduff@hotmail.com
        Attorney for Appellee
                                                      /s/ Molly Ann Lawrence____________
                                                      Molly Ann Lawrence




 APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF                     Page 3